1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   CHARLES W. COOLEY, GRADY               No. 1:18-cv-00491
     ANDERSON, and NICHOLAS MARONE on
13   behalf of themselves and all
     others similarly situated,
14                                          ORDER AND MEMORANDUM RE:
                 Plaintiffs                 FINAL APPROVAL OF CLASS
15                                          SETTLEMENT
         v.
16
     INDIAN RIVER TRANSPORT CO., a
17   Florida Corporation, and DOES 1-
     10, inclusive,
18
                 Defendant.
19

20
                                ----oo0oo----
21
              Plaintiffs Charles W. Cooley, Grady Anderson, and
22
     Nicholas Marone were formerly employed by Indian River Transport
23
     Co. (“Indian River”) as truck drivers.     (First Am. Compl. (“FAC”)
24
     ¶¶ 1-3 (Docket No. 55).)   They brought this putative class action
25
     on behalf of themselves and similarly aggrieved employees.        They
26
     allege that Indian River committed various violations of
27

28
                                        1
1    California law1 by failing to inform its drivers they were

2    entitled to paid meal or rest breaks, not compensating them for

3    rest breaks and other time they were working but not driving, and

4    by providing them with wage statements that did not include all

5    the information required by the Labor Code.       (Id. ¶¶ 7-9.)

6                  The parties reached a settlement which would resolve

7    plaintiffs’ claims against defendant, and the court previously

8    granted preliminary approval of that settlement.        (Docket No.

9    71.)       Plaintiffs now move for final approval of the settlement

10   pursuant to Federal Rule of Civil Procedure 23(e).

11   I.     Factual and Procedural Background

12                 Defendant Indian River is a food-grade tank carrier

13   providing transportation throughout the United States; though

14   defendant’s headquarters are in Florida, it has a facility,

15   clients, and employee drivers in California.       (FAC ¶ 4.)   At

16   varying points between September 2011 and October 2017,

17   plaintiffs were employed by defendants to drive routes in and

18   through California.       (Id. ¶¶ 1-3.)   The claims asserted in the

19   complaint arise out of plaintiffs’ work for defendant and concern

20   defendants’ alleged pay and wage statement practices.2
21          1  Specifically, plaintiffs allege violations of
     California Labor Code §§ 226 & 512; 226.7; 1194; and 200-03.
22   Plaintiffs also allege violations of California Business and
     Professions Code Section 17200, et seq.
23
            2  These claims are substantively very similar to those
24   brought by former Indian River truck drivers Todd Shook and
     Herschel Berringer. See Shook v. Indian River Transp. Co., 236
25   F. Supp. 3d 1165 (E.D. Cal. 2017), aff’d, 716 F. App’x 589 (9th
     Cir. 2018). Following a bench trial, the district court entered
26   a judgment for defendants in that case. The court ruled that
     plaintiffs’ claims were barred because Indian River had made Safe
27   Harbor payments under California Labor Code § 226.2, and
     therefore had an affirmative defense to allegations regarding its
28   failure to properly compensate its employees for rest periods and
                                     2
1                Plaintiffs filed this case in May 2017 in Orange County

2    Superior Court.    Defendant removed the case to the United States

3    District Court for the Central District of California (Docket No.

4    3) and then, in March 2018, the case was transferred to this

5    district (Docket No. 2).    Plaintiffs filed a first amended

6    complaint in June 2018 (Docket No. 55) and, in September 2018,

7    the parties engaged in a full-day mediation in Irvine, CA.     By

8    the end of the day, the parties had reached an agreement and

9    executed a memorandum of understanding codifying their intention

10   to settle all claims of plaintiffs and the putative class against

11   defendant for $1.4 million.    (Mem. in Supp. of Mot. for

12   Preliminary Approval of Class Action Settlement at 3-4 (Docket

13   No. 67).)

14               In its order granting preliminary approval of a class

15   and class settlement, the court provisionally certified the

16   following class: “all persons who were employed by Indian River

17   Transport Co. as a truck driver at any time during the period

18   from April 7, 2013 through January 23, 2019, and performed work

19   for Indian River for at least one full day in the State of

20   California at any time.”    (Order re: Preliminary Approval of
21   Class Settlement at 24 (Docket No. 71).)   The court appointed

22   Charles W. Cooley, Grady Anderson, and Nicholas Marone as class

23   representatives, the Desai Law Firm as class counsel, and Rust

24   Consulting, Inc. (“Rust”) as settlement administrator. (Id.)        The

25   court also approved the notice of settlement and final approval

26   other breaks in the period between July 1, 2012 and December 31,
     2015. Id. at 1175. Since neither plaintiff had worked for
27   Indian River during the post-Safe Harbor period, i.e. after
     January 1, 2016, their claims against Indian River were barred.
28   Id.
                                     3
1    hearing and opt-out form.   The court set the final fairness

2    hearing for May 6, 2019.    (Id. at 25.)   It directed class counsel

3    to file with the court, within twenty-eight days of the fairness

4    hearing, a petition for an award of attorney’s fees and costs;

5    all papers in support of the settlement, incentive award, fees,

6    and costs; and a declaration from the settlement administrator

7    setting forth the services rendered, proof of mailing, and a list

8    of all class members who have commented upon or objected to the

9    settlement.   (Id. at 24-25.)

10              After conducting the final fairness hearing and

11   carefully considering the terms of the settlement, the court now

12   addresses whether this class should receive final certification;

13   whether the proposed settlement is fair, reasonable, and

14   adequate; and whether class counsel’s request for attorneys’ fees

15   and costs, as well as enhancement awards for the representative

16   plaintiffs, should be granted.

17   II.   Discussion

18              Judicial policy strongly favors settlement of class

19   actions.   Class Plaintiffs v. City of Seattle, 955 F.2d 1268,

20   1276 (9th Cir. 1992).   “To vindicate the settlement of such
21   serious claims, however, judges have the responsibility of

22   ensuring fairness to all members of the class presented for

23   certification.”    Staton v. Boeing Co., 327 F.3d 938, 952 (9th

24   Cir. 2003).

25              There are two stages to a court’s approval of a

26   proposed class action settlement.     In the first phase, the court
27   temporarily certifies a class, authorizes notice to that class,

28   and preliminarily approves the settlement, with final approval
                                       4
1    contingent on the outcome of a fairness hearing.    Ontiveros v.

2    Zamora, No. 2:08-567-WBS-DAD, 2014 WL 3057506, at *2 (E.D. Cal.

3    July 7, 2014.)   If a court, as it did in this case, determines

4    that a proposed class action settlement deserves preliminary

5    approval, then notice of the action is given to the class

6    members.

7               In the second phase, the court holds a fairness hearing

8    and entertains class members’ objections to both the suitability

9    of the class action as a vehicle for this litigation and the

10   terms of the settlement.   See Murillo v. Pac. Gas & Elec. Co.,

11   266 F.R.D. 468, 473 (E.D. Cal. 2010) (Shubb, J.).    Following the

12   fairness hearing, the court makes a final determination regarding

13   whether the parties should be allowed to settle the class action

14   pursuant to the agreed upon terms.   See   Mora v. Cal W. Ag

15   Servs., Inc., No. 1:15-CV-1490 LJO EPG, 2018 WL 3201764, at *3

16   (E.D. Cal. June 28, 2018), report and recommendation adopted, No.

17   1:15-CV-1490 LJO EPG, 2018 WL 4027017 (E.D. Cal. Aug. 22,

18   2018)(“Following the fairness hearing, taking into account all of

19   the information before the court, the court must confirm that

20   class certification is appropriate, and that the settlement is
21   fair, reasonable, and adequate.”).

22              Having previously preliminarily certified the proposed

23   class and approved the proposed settlement, the court now makes a

24   final determination as to whether the class should be certified

25   and as to whether the parties should be allowed to settle the

26   class action pursuant to the terms agreed upon.
27        A.    Class Certification

28              To be certified, the putative class must satisfy both
                                      5
1    the requirements of Federal Rule of Civil Procedure 23(a) (“Rule

2    23(a)”) and Federal Rule of Civil Procedure 23(b)(“Rule 23(b)”).

3    See Leyva v. Medline Indus. Inc., 716 F.3d 510, 512 (9th Cir.

4    2013).    In the settlement context, the court’s careful scrutiny

5    of the extent to which the putative class complies with the

6    requirements of Rules 23(a) and 23(b) is especially important

7    since the court will “lack the opportunity, present when a case

8    is litigated, to adjust the class, informed by the proceedings as

9    they unfold.”    Amchem Prods. Inc. v. Windsor, 521 U.S. 591, 620

10   (1997).

11              Rule 23(a) restricts class actions to cases where:

12              (1) the class is so numerous that joinder of all
                members is impracticable; (2) there are questions of
13              law or fact common to the class; (3) the claims or
                defenses of the representative parties are typical of
14              the claims or defenses of the class; and (4) the
                representative parties will fairly and adequately
15              protect the interests of the class.
16   Fed. R. Civ. P. 23(a).    These requirements are more commonly

17   known as numerosity, commonality, typicality, and adequacy of

18   representation, respectively.     See Leyva, 716 F.3d at 512.    While

19   the court must evaluate Rule 23(a)’s requirements independently,

20   they serve a common purpose of “ensur[ing] that the named
21   plaintiffs are appropriate representatives of the class whose

22   claims they wish to litigate.”     Wal-Mart Stores, Inc. v. Dukes,

23   564 U.S. 338, 349 (2011).

24              In the court’s order granting preliminary approval of

25   the settlement, the court found that the putative class satisfied

26   the numerosity, commonality, and typicality requirements of
27   23(a).    However, the court expressed some concerns about the

28   adequacy of representation.     The court is unaware of any changes
                                        6
1    that would alter its analysis as to numerosity, typicality, or

2    commonality, and because the parties did not indicate at the

3    fairness hearing that they were aware of any such developments,

4    the court finds these requirements satisfied. The court will thus

5    focus its Rule 23(a) analysis on evaluating adequacy of

6    representation for purposes of final certification.

7             “Resolution of two questions determines legal adequacy:

8    (1) do the named plaintiffs and their counsel have any conflicts

9    of interest with other class members and (2) will the named

10   plaintiffs and their counsel prosecute the action vigorously on

11   behalf of the class?”   Hanlon v. Chrysler Corp., 150 F.3d 1011,

12   1020 (9th Cir. 1998).

13            Although the Ninth Circuit has specifically approved

14   the award of “reasonable incentive payments” to named plaintiffs,

15   the use of an incentive award nonetheless raises the possibility

16   that a plaintiff’s interest in receiving that award will cause

17   his interests to diverge from the class’s interest in a fair

18   settlement.   See Staton, 327 F.3d at 977-78.   In the order

19   preliminarily approving the proposed settlement, the court

20   expressed concern that the requested $10,000 incentive awards for
21   class representatives were disproportionately large relative to

22   the average class member’s recovery of $374.    (Order Re:

23   Preliminary Approval at 9-11.)   Though the final average

24   individual payment of $450.14 is somewhat larger than the

25   projected average recovery, it is still approximately just one-

26   twentieth of the requested incentive rewards.
27            Plaintiffs Cooley, Anderson, and Marone each submitted

28   a declaration in support of Plaintiffs’ Motion for Final
                                      7
1    approval.    (Docket No. 77-8.)    These declarations lay out, in

2    moderate detail, each named plaintiff’s contributions to the

3    class.    Plaintiff Cooley declares that he spent between 175 and

4    200 hours assisting his attorneys in the prosecution of this

5    matter.   (Cooley Decl. ¶ 11)     He participated in discovery,

6    attended in person and telephonic meetings with plaintiffs’

7    counsel, and participated in mediation.     (Id. ¶¶ 5, 7, 10.)

8    Plaintiffs Anderson and Marone both estimate that they spent

9    between 55 and 75 hours assisting class counsel with the

10   prosecution of this case (Anderson Decl. ¶ 9; Marone Decl. ¶ 9).

11   Like Plaintiff Cooley, their contributions encompassed submitting

12   declarations when requested, participating in discovery, and

13   regularly conferring with class counsel. (Anderson Decl. ¶¶ 5, 7;

14   Marone Decl. ¶¶ 5, 7).

15               The court is satisfied with the evidence of plaintiffs’

16   substantial efforts taken as class representatives.      In light of

17   plaintiffs’ contributions to the prosecution of this action, the

18   court finds that the requested $10,000 incentive awards are

19   reasonable and will not impair the alignment of plaintiffs’

20   interests and those of the class.
21               Because the order granting preliminary approval also

22   found the second step of the adequacy analysis satisfied (Order

23   Re: Preliminary Approval at 11), and nothing has come to the

24   court’s attention that would change its analysis, the court

25   determines that plaintiffs are adequate class representatives.

26               An action that meets all the prerequisites of Rule
27   23(a) may only be certified as a class action if it also

28   satisfies the requirements of one of the three subdivisions of
                                         8
1    Rule 23(b).    Leyva, 716 F.3d at 512.   Plaintiffs seek

2    certification under Rule 23(b)(3), which provides that a class

3    action may be maintained only if (1) “the court finds that

4    questions of law or fact common to class members predominate over

5    questions affecting only individual members” and (2) “that a

6    class action is superior to other available methods for fairly

7    and efficiently adjudicating the controversy.”    Fed. R. Civ. P.

8    23(b)(3).

9                In its order granting preliminary approval of the

10   settlement, the court found that both prerequisites of Rule

11   23(b)(3) were satisfied.    (Order Re: Preliminary Approval at 12-

12   14.)    The court is unaware of any changes that would affect this

13   conclusion.

14               Having determined that the proposed class satisfies the

15   requirements of both Federal Rule of Civil Procedure 23(a) and

16   Federal Rule of Civil Procedure 23(b), the court will grant final

17   certification to the proposed class.

18          B.   Rule 23(c)(2) Notice Requirements

19               If the court certifies a class under Rule 23(b)(3), it

20   “must direct to class members the best notice that is practicable
21   under the circumstances, including individual notice to all

22   members who can be identified through reasonable effort.”       Fed.

23   R. Civ. P. 23(c)(2)(B).    Actual notice is not required.   Silber

24   v. Mabon, 18 F.3d 1449 (9th Cir. 1994).    The notice provided to

25   absent class members, however, must be “reasonably certain to

26   inform the absent members of the plaintiff class”.     Id. at 1454
27   (quoting In re Victor Techs. Sec. Litig., 792 F.2d 862, 865 (9th

28   Cir. 1986).)
                                       9
1              As provided by the Settlement Agreement, the settlement

2    administrator, Rust, mailed notice of the settlement to the last

3    known address of all class members.     (Schwartz Decl. ¶ 9 (Docket

4    No. 77-9).)    Rust used the National Change of Address Database to

5    update the class list.   (See id. ¶ 8.)    If a class member’s

6    notice packet was returned as undeliverable without a forwarding

7    address, Rust performed an address trace.      (Id. ¶ 10.)

8    Ultimately, only 37 notices of 1,920 were undeliverable because

9    Rust was unable to find a correct address. (Id.)      The court is

10   satisfied that this system of providing notice was reasonably

11   calculated to provide notice to class members and was the best

12   form of notice available under the circumstances.

13             Likewise, the notice itself clearly identified the

14   options available to putative class members -- do nothing,

15   dispute, or opt out -- and comprehensively explained the nature

16   and mechanics of the settlement.      (See Schwartz Decl. Ex. A.)

17   The content of the notice is therefore sufficient to satisfy Rule

18   23(c)(2)(B).   See Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d

19   566, 575 (9th Cir. 2004) (“Notice is satisfactory if it

20   ‘generally describes the terms of the settlement in sufficient
21   detail to alert those with adverse viewpoints to investigate and

22   to come forward and be heard.’” (quoting Mendoza v. Tucson Sch.

23   Dist. No. 1., 623 F.2d 1338, 1352 (9th Cir. 1980))).
          C.   Rule 23(e): Fairness, Adequacy, and Reasonableness of
24             Proposed Settlement
25             Having determined that the proposed class satisfies the

26   requirements of Rule 23, the court will now examine whether the
27   terms of the parties’ settlement appear fair, adequate, and

28   reasonable.    See Fed. R. Civ. P. 23(e)(2).   This process requires
                                      10
1    the court to “balance a number of factors,” including:

2        the strength of the plaintiff’s case; the risk,
         expense, complexity, and likely duration of further
3        litigation; the risk of maintaining class action
         status throughout the trial; the amount offered in
4        settlement; the extent of discovery completed and the
         stage of the proceedings; the experience and views of
5        counsel; the presence of a governmental participant;
         and the reaction of the class members to the proposed
6        settlement.
7
     Hanlon, 150 F.3d at 1026.   The court will address each in turn
8
                1.   Strength of Plaintiff’s Case
9
                An important consideration is the strength of
10
     plaintiff’s case on the merits compared to the settlement amount
11
     offered.   DIRECTV, 221 F.R.D. at 526.   The court, however, is not
12
     required to reach an ultimate conclusion of the merits, “for it
13
     is the very uncertainty of outcome in litigation and avoidance of
14
     wastefulness and expensive litigation that induce consensual
15
     settlements.”   Officers for Justice v. Civ. Serv. Comm’n of City
16
     & Cty of S.F., 688 F.2d 615, 625 (9th Cir. 1982).
17
                Plaintiffs allege claims under the California Labor
18
     Code and California’s Unfair Competition Law arising out of their
19
     employment as truck drivers who work, or worked, for defendant
20
     Indian River in the State of California.   Specifically,
21
     plaintiffs claim that they were not separately compensated for
22
     breaks and non-driving work and that they were not issued
23
     accurate wage statements.   If this case were to proceed to trial,
24
     defendant would likely argue that plaintiffs’ claims are barred
25
     by res judicata.   (Mot. for Preliminary Approval at 11 (Docket
26
     No. 7).)
27
                In comparing the strength of plaintiff’s case with the
28
                                     11
1    proposed settlement, the court finds that the proposed settlement

2    is a fair resolution of the issues in this case.
               2.   Risk, Expense, Complexity, and Likely Duration of
3                   Further Litigation
4              Further litigation could greatly delay resolution of

5    this case and increase expenses.     Prior to any judgment, the

6    parties would have had to litigate class certification, which

7    would have required additional discovery, time, and expense.

8    Appeals are also likely in this case and create additional

9    uncertainty and delay.   (Id. at 12.)   These factors weigh in

10   favor of settlement of the action.
               3.   Risk of Maintaining Class Action Status Throughout
11                  Trial
12             The court is unaware of any specific difficulty in

13   maintaining class-action status in this case were the matter to

14   continue to trial.   Although plaintiff’s counsel describes a

15   “very real risk that the case would not be certified” (Desai

16   Decl. P 25 (Docket No. 67-1), he does not reference any specific

17   future development that could upset certification.     Accordingly,

18   the court will not consider this factor in its analysis. See In

19   re Veritas Software Corp. Sec. Litig., No. 03-0283, 2005 WL

20   3096079, at *5 (N.D. Cal. Nov.15, 2005) (favoring neither
21   approval nor disapproval of settlement where the court was

22   “unaware of any risk involved in maintaining class action

23   status”), aff’d in relevant part, 496 F.3d 962 (9th Cir. 2007).

24             4.    Amount Offered in Settlement

25             In determining whether a settlement agreement is

26   substantively fair to class members, the court must balance the
27   value of expected recovery against the value of the settlement

28   offer.   See In re Tableware Antitrust Litig., 484 F. Supp. 2d
                                     12
1    1078, 1080 (N.D. Cal. 2007).    This inquiry may involve

2    consideration of the uncertainty class members would face if the

3    case were litigated to trial.      See Ontiveros, 2014 WL 3057506, at

4    *14.   Plaintiffs’ counsel estimates defendant’s total exposure at

5    over $12,000,000.    (Desai Decl. ¶ 25.)    This estimate is based

6    upon the defendant’s Notice of Removal (Docket No. 3), which

7    stated the amounts in controversy for plaintiff’s causes of

8    action as follows: (1) $2,663,250 for failure to advise employees

9    of right to take meal breaks; (2) $2,663,250 for failure to

10   advise employees of right to take rest breaks; (3) $3,309,026 for

11   failure to pay all wages for sleeper berth time (for the

12   California resident class only); and (4) $3,960,504 for waiting

13   time penalties.     (Notice of Removal ¶ 40.)

14               The proposed gross settlement amount of $1.4 million is

15   just over 11% of the estimated potential recovery in this case.

16   Class counsel represents that the $12 million pretrial recovery

17   does not account for the delay of litigation; the risk that the

18   class may not be certified; or the possibility that some claims

19   may fail.    (Desai Decl. ¶ 25.)   Though this settlement represents

20   far less than the plaintiffs could have potentially secured had
21   the case gone to trial, it is not plainly deficient.       See

22   Officers for Justice, 688 F.2d at 628 (“It is well-settled law

23   that a cash settlement amounting to only a fraction of the

24   potential recovery will not per se render the settlement

25   inadequate or unfair.”)     Thus, in light of the risks and expense

26   of further litigation in this matter, the court finds the
27   settlement amount to be fair and adequate.

28               5.    Extent of Discovery and the State of Proceedings
                                        13
1                This matter was initially filed in state court and then

2    removed to the United States District Court for the Central

3    District.    (Mot for Prelim. Approval at 3.)   There, Judge Carter

4    issued a scheduling order setting out discovery deadlines.

5    (Docket No. 22.)    Plaintiffs then filed a Motion for Class

6    Certification.    (Docket No. 33.)    Adjudication of that motion was

7    stayed pending the resolution of a Motion to Change Venue filed

8    by defendant Indian River Transport.     (Docket No. 39.)    Though

9    plaintiffs opposed defendant’s Motion to Transfer Venue,

10   defendant prevailed, and the case was transferred to the Eastern

11   District of California.    (Docket No. 41.)

12               The parties engaged in a full day of mediation before

13   Judge Gail Andler (Ret.) in Irvine, CA     and ultimately reached a

14   settlement before discovery or motion deadlines were set by this

15   court.   (See Docket Nos. 59 & 62.)    This relatively early

16   settlement was facilitated by the parties previous participation

17   in Shook v. Indian River Transport Co., No. 1:14-CV-1415 WBS BAM,

18   a related case which culminated in a two-day bench trial and an

19   appeal to the Ninth Circuit.    (See Desai Decl. ¶ 9.)      Thus,

20   although this factor is not essential to the settlement of a
21   class action, see Lachance v. Harrington, 965 F. Supp. 630, 644–

22   45 (E.D. Pa. 1997), the court finds that, on balance, it weighs

23   slightly in favor of settlement in this case.

24               6.   Experience and Views of Counsel

25               Plaintiff’s counsel has extensive experience litigating

26   class actions, including those involving employment law and wage
27   and hour enforcement. (Desai Decl. ¶¶ 11-12 (Docket No. 67-1).)

28   Based on his experience, plaintiff’s counsel believes the
                                      14
1    proposed settlement is fair, reasonable, and adequate to the

2    class members. (Mot. for Final Approval at 12.)        The court gives

3    considerable weight to class counsel’s opinions regarding the

4    settlement due to counsel’s experience and familiarity with the

5    litigation.      Alberto v. GMRI, Inc., No. CIV 07-1895 WBS DAD, 2008

6    WL 4891201, at *10 (E.D. Cal. Nov. 12, 2008).      This factor thus

7    supports approval of the settlement agreement.

8                7.    Presence of Government Participant

9                No governmental entity participated in this matter;

10   this factor, therefore, is irrelevant to the court’s analysis.
               8.   Reaction of the Class Members to the Proposed
11                  Settlement
12               Notice of the settlement was sent to 1,920 class

13   members and only eight class members submitted requests for

14   exclusion prior to the March 25, 2019 deadline. (Schwartz Decl. ¶

15   13.)   No class members have objected. (Id. ¶ 14.) “It is

16   established that the absence of a large number of objections to a

17   proposed class action settlement raises a strong presumption that

18   the terms of a proposed class settlement action are favorable to

19   the class members.”     DIRECTV, 221 F.R.D. at 529.     Accordingly,

20   this factor weighs in favor of the court’s approval of the
21   settlement.

22               Having considered the foregoing factors, the court

23   finds the settlement is fair, adequate, and reasonable pursuant

24   to Rule 23(e).

25          D.   Attorney’s Fees and Costs

26               If a negotiated class action settlement includes an
27   award of attorney’s fees, the court “ha[s] an independent

28   obligation to ensure that the award, like the settlement itself,
                                        15
1    is reasonable, even if the parties have already agreed to an

2    amount.”   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d

3    935, 941 (9th Cir. 2011).

4               When, as in the instant case, a federal court sits in

5    diversity, state law governs the right to fees as well as the

6    calculation of fees.   See Mangold v. California Pub. Utils.

7    Comm’n, 67 F.3d 1470 (9th Cir. 1995).    In California, “when a

8    number of persons are entitled in common to a specific fund, and

9    an action brought by a plaintiff or plaintiffs for the benefit of

10   all results in the creation or preservation of that fund, such

11   plaintiff or plaintiffs may be awarded attorneys’ fees out of the

12   fund.”   Serrano v. Priest, 20 Cal. 3d 25, 34 (1977).

13              California courts calculating a reasonable award of

14   attorneys’ fees may do so either by taking a percentage of the

15   benefit secured for the class, or by using a lodestar.

16   Richardson v. THD At-Home Servs., Inc., No. 1:14-CV-0273-BAM,

17   2016 WL 1366952, at *7 (E.D. Cal. Apr. 6, 2016).    However, there

18   is no “definitive set of factors that California courts mandate

19   or endorse for determining the reasonableness of attorneys’ fees

20   in the context of a common-fund percentage-of-the-benefit
21   approach.”   Id.   Accordingly, this court will turn to Ninth

22   Circuit case law on the reasonableness of attorneys’ fee awards

23   in evaluating plaintiffs’ counsel’s request.    See id.

24              Given that the percentage method is particularly

25   appropriate in common fund cases where “the benefit to the class

26   is easily quantified,” Bluetooth, 654 F.3d at 942, this court
27   will use the percentage method in evaluating plaintiffs’

28   counsel’s requested fees.   The Ninth Circuit has approved a
                                      16
1    “benchmark” percentage of 25%, and courts may adjust this figure

2    upwards or downwards if the record shows “‘special circumstances’

3    justifying a departure.”   Id. (quoting Six (6) Mexican Workers v.

4    Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir. 1990).       In

5    evaluating whether a percentage fee award is reasonable, the

6    court may consider factors such as, inter alia, the results

7    secured for the class, awards in similar cases, and the degree of

8    risk assumed by counsel.   Romero v. Producers Dairy Foods, Inc.,

9    No. 1:05-CV00484 DLB, 2007 WL 3492841, at *3 (E.D. Cal. Nov. 14,

10   2007).   Courts evaluating the reasonableness of an attorney fee

11   award have also considered the presence, or absence, of

12   objections to the award from class members.    See In re Heritage

13   Bond Litig., No. 02-ML-1475 DT, 2005 WL 1594403, at *21 (C.D.

14   Cal. June 10, 2005) (“The absence of objections or disapproval by

15   class members to Class Counsel’s fee request further supports

16   finding the fee request reasonable.”)

17             The total settlement in this case is $1,400,000.

18   Applying the 25% benchmark, the percentage of recovery method

19   would justify a fee award of $350,000.   Plaintiffs argue,

20   however, that an award of $462,000, or 33% of the common fund, is
21   more appropriate in this case.   (Mem. in Supp. of Mot. for Final

22   Approval of Class Action Settlement at 25.)

23             There are several factors that collectively indicate

24   the reasonableness of the requested fee award.    First, class

25   counsel secured a favorable settlement for the class: each class

26   member who did not opt out will receive an average of $450.14
27   without having to make a claim or submit documentation.     (Id. at

28   21.)   Second, class counsel litigated   this matter on a
                                      17
1    contingency basis (Desai Decl. ¶ 6) and, in doing so, assumed a

2    significant risk that they would not be compensated for this

3    work.   In the nearly two years since this case began in May 2017,

4    plaintiff’s counsel has invested a total of 553 attorney and

5    paralegal hours in this case and have not yet received any

6    payment for them.    (Desai Decl. ¶ 8.)   Third, in wage and hour

7    class actions that result in a common fund of less than $10

8    million, “California district courts usually award attorneys'

9    fees in the range of 30–40%.”     Miller v. CEVA Logistics USA,

10   Inc., No. 2:13-CV-01321 TLN, 2015 WL 4730176, at *8 (E.D. Cal.

11   Aug. 10, 2015).     See, e.g., Vasquez v. Coast Valley Roofing,

12   Inc., 266 F.R.D. 482, 492 (E.D. Cal. 2010) (holding that an

13   attorney’s fee award of approximately 33.3% of the total recovery

14   was “fair and reasonable” in a wage and hour class action with a

15   gross settlement payment of $300,000).     A fourth and final factor

16   supporting the reasonableness of the requested fee award is the

17   lack of objections from class members to the proposed award.

18   (See Schwartz Decl. ¶ 14.)

19             Thus, in light of the result plaintiffs’ counsel

20   obtained for class members, the risks counsel incurred by taking
21   this case on a contingency basis, the fees usually awarded in

22   these types of cases, and the absence of objections to the

23   requested fee award, the court finds that one third of the common

24   fund is a reasonable award.    Accordingly, the court will allow

25   the award of attorneys’ fees in the amount of $462,000.

26             In its order granting preliminary approval of the
27   proposed class settlement, the court expressed skepticism about

28   class counsel’s request for an award of $27,326.55 in costs.
                                       18
1    (Order Re: Preliminary Approval of Class Settlement at 23.)     That

2    figure included not only expenses associated with this matter,

3    but also those associated with Shook v. Indian River Transport

4    Co., No. 1:14-CV-1415 WBS BAM, and the court stated that

5    “plaintiff has not convincingly shown that the class members in

6    this case ought to pay for the loss in Shook.”     (Order Re:

7    Preliminary Approval of Class Settlement at 23.)     The Motion for

8    Final Approval and for Attorney’s Fees and Costs addresses this

9    concern by requesting reimbursement for only those costs

10   associated with this matter.     (Mot. for Final Approval at 24-25.)

11   The court has reviewed the class counsel’s costs workbook (Docket

12   No. 67-7) and finds that the requested $10,000 costs’ award to be

13   reasonable.3   All of the requested expenses are for services that

14   are routinely and properly reimbursed, i.e. transcription,

15   mediation, and court filing costs.     Accordingly, the court will

16   allow the award of costs in the amount of $10,000.

17             IT IS THEREFORE ORDERED that plaintiffs' motion for

18   final approval of the class and class action settlement be, and

19   the same hereby is, GRANTED.     IT IS FURTHER ORDERED THAT:

20             (1) solely for the purpose of this settlement, and
21   pursuant to Federal Rule of Civil Procedure 23, the court hereby

22   certifies the following class:

23        All persons who were employed by Indian River

24        Transport Co. as a truck driver at any time during the

25        period from April 7, 2013 through January 21, 2019,

26        and performed work for Indian River for at least one
27
          3    The requested $10,000 is also slightly less than the
28   $10,218.45 in costs class counsel expended on this matter.
                                     19
1        full day in the State of California at any time.

2             (2) the court appoints the named plaintiffs Charles W.

3    Cooley, Grady Anderson, and Nicholas Marone as representatives of

4    the class and finds that they meet the requirements of Rule 23;

5             (3) the court appoints Desai Law Firm, P.C., as counsel

6    to the settlement class, and finds that counsel meets the

7    requirements of Rule 23;

8              (4) the Settlement Agreement’s plan for class notice

9    is the best notice practicable under the circumstances and

10   satisfies the requirements of due process and Rule 23. The plan

11   is approved and adopted.   The notice to the class complies with

12   Rule 23(c)(2) and Rule 23(e) and is approved and adopted.

13            (5) having found that the parties and their counsel

14   took appropriate efforts to locate and inform all putative class

15   members of the settlement, and given that no class members filed

16   an objection to the settlement, the court finds and orders that

17   no additional notice to the class is necessary;

18            (6) as of the date of the entry of this order,

19   plaintiff and all class members who have not timely opted out of

20   this settlement herby do and shall be deemed to have fully,
21   finally, and forever released, settled, compromised,

22   relinquished, and discharged defendants of and from any and all

23   settled claims, pursuant to the release provisions stated in the

24   parties’ Settlement Agreement;

25            (7) plaintiff’s counsel is entitled to fees in the

26   amount of $462,000 and costs in the amount of $10,000.
27            (8) the named plaintiffs are each entitled to an

28   incentive payment of $10,000; and
                                      20
1               (9) this action is dismissed with prejudice; however,

2    without affecting the finality of this order, the court shall

3    retain continuing jurisdiction over the interpretation,

4    implementation, and enforcement of the settlement agreement with

5    respect to all parties to this action and their counsel of

6    record.

7               The Clerk is instructed to enter judgment accordingly.

8    Dated:    May 10, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     21
